Citation Nr: 1425535	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-34 648	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a fungus infection in both lungs and blood stream with lung scarring and shortness of breath, 
fluid drainage from the brain, and joint pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran had active military service from February 1960 to January 1964.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that denied the claims for benefits under the provisions of 38 U.S.C.A. § 1151 for a fungus infection in both lungs and blood stream, fluid drainage from the brain, and joint pain. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the November 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

